Series Portfolios Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 August 7, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Series Portfolios Trust CIK: 0001650149 Dear Sir or Madam: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, filed with this letter is the registration statement for the Weiss Alternative Balanced Risk Fund, a series of the Series Portfolios Trust (the “Trust”). The Trust is filing the notification of registration as required by Section 8(a) of the 1940 Act concurrently with the filing of this registration statement. If you have any questions or require further information, please contact Alia Vasquez at (414)765-6620 or alia.vasquez@usbank.com. Sincerely, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. Secretary of Series Portfolios Trust cc:Marco Adelfio, Goodwin Procter LLP
